Title: To Thomas Jefferson from Levi Lincoln, 24 April 1803
From: Lincoln, Levi
To: Jefferson, Thomas


          
            Sir 
                     
            Washington April 24th 1803.
          
          I have been gratified by the reading of the abstract of those Ethical and religious doctrines, which by peculiar indulgence have been submitted to my perusal. Accept, Sir, of my sincere thanks, for this token of confidence & attention, to me so personally pleasing & flattering. It was impossible, from the examination to repress the wish of having a copy of the valuable compendium. Supposing you might be induced to grant this favor, subject to your injunctions, or to his discretion, with whom you had intrusted its possession for the purpose of reading, & being determined to ask for it, I have presumed on the consent, & copied the Syllabus, without names—If there is neither indelicacy, or any kind of objection or impropriety, in your mind, to the retention of this copy & I can perceive none, by anticipating the indulgence, I shall have but saved you the trouble of refurnishing an original for copying, at some future opportunity. If there is an objection, this copy shall be instantly destroyd and its having been taken, will have been only the most effectual mode of impressing its contents on the memory of the reader—and in either case, the liberty I have taken it is respectfully hoped, will be considered as not exceeding an implied permission—
          The unasked for representations & solicitations of the friends to Mr Fosdic, and their ideas of the propriety of a disclosure of any communications which may have been made, & of the persons making them, for the purpose of impeaching these, & trying & defending him, when his removal required, nor implied, no alledged charge, is proof of their erroneous views, federal feelings, and perverse reasonings, in reference to the measures of the present administration—These letter writers, excepting Davis, who has always been considered as a man of very warm politicks, are not particularly known to me: Genl. Dearborn can probably tell if there is a single republican among them. I presume Fosdick’s decorous demeanor towards the Genl. Govt. and his friends’s sense of it, is similar to what we have frequent specimens of, in the New England States—
          The enclosed letter from Crowinshield, shews the situation of the navy office in Salem—will it not be best to postpone another appointment untill you hear further on the subject. As the old collector will continue to discharge the duties of that office no particular inconvenience will take place—In my letter to Crowninshield on this subject—He is asked, if Pickman continued his official duties?—What effect the proposed removal had had?—If it was still his, Crowninsd’s—& the opinion of the enlightened republicans, that the removal was necessary, & would be for the public interest?—and, finally, he was requested to consult with the most respectable supporters of the Govt. and agree on some good character for the office, the best who could be induced to accept it—An answer will probably be received in a few days—
          I am Sir with perfect respect your obt Sert
          
            Levi Lincoln
          
         